DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 6/30/2021.
Claims 1, 3, 5, 7-11, 13, and 16-20 presented for examination.
Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13, and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and argument thereto are found convincing.  See specifically the arguments field 6/30/2021, page 7 last paragraph to page 9 first paragraph.	US7967563 to Liang and US20160194965 to Spangler are considered the closest art of record.  While equivalent “dead end tip flag cavities” are demonstrated by the art of record, and analogous squealer tips are also demonstrated, the art of record falls short of disclosing or suggesting in combination each and every limitation required of claim 1.  While it may be argued as obvious to apply a squealer tip to a gas turbine engine blade, the particular orientation and alignment of the claimed components with respect to one another is not disclosed or suggested by the art of record.  Claims 11 and 19 distinguish themselves in a manner equivalent to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745